    
 

Fill ia this information to identify your case:
Debtor 1 Barbara Ann Harris

   

 

    
      
 

 

 
 

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA [J Check if this is an amended plan, and

   
   

 

list below the sections of the plan that

Case number: have been changed.

 

 

(If known)

  
 

 

Official Form 113
Chapter 13 Plan 12/17

Cin Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance, Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

 

 

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in {[] Included [¥] Not Included
a partial payment or no payment at all to the secured creditor
12 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, |[7] Included lV) Not Included
set out in Section 3.4.
13 Nonstandard provisions, set out in Part 8. (J Included [¥} Not Included
rea Plan Payments and Length of Plan
2.1 Debtor(s) will make regular payments to the trustee as follows:

$1,785.00 per Month for 60 months
Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Check all that apply:
DO Debtor(s) will make payments pursuant to a payroll deduction order.
lv] Debtor(s) will make payments directly to the trustee.
CL Other (specify method of payment):

2.3 Income tax refunds.

Check one.
ml Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page |

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor Barbara Ann Harris Case number

 

 

Oo Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

lv] Debtor(s) will treat income refunds as follows:
Debtors will turn over to the Trustee combined tax refunds in excess of $750.00 received during the first
three (3) years of the plan, in any year Debtor's income exceeds $25,000, to be used as a dividend to
unsecured creditors. This does not include the earned income credit or the child tax credit.

2.4 Additional payments.
Check one.

lv) None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $107,100.00.

Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.

Check one.

CL None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

lv] The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than

 

 

by the debtor(s).
Name of Creditor Collateral Current installment Amount of Interest rate Monthly payment Estimated
payment arrearage (ifany) onarrearage on arrearage total
(including escrow) (if applicable) payments by
trustee
3147 Lincoln
Street Highland,
IN 46322 Lake
County
Single Family
Home Located
At: 3147 Lincoln 7
St., Highland, IN Prepetition:
Chase 46322. $1,024.43 $32,100.00 0.00% prorata $93,565.80
Disbursed by:
Vv) Trustee

[J Debtor(s)
Insert additional claims as needed.

a2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
lv None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
Iv] None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.

Check one.
lv] None. /[f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

Official Form 113 Chapter 13 Plan Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor Barbara Ann Harris Case number

 

3.5 Surrender of collateral.

Check one.
Vv) None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Treatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

42 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.00% of plan payments; and
during the plan term, they are estimated to total $4,284.00.

43 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,700.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5,

Check one.
oO None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.
lvl The debtor(s) estimate the total amount of other priority claims to be $5,330.00

45 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
Vv] None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

[CJ = The sum of $

CT __% of the total amount of these claims, an estimated payment of $ :

VI The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $__ 0.00.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

§.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
lv! None. if “None” is checked, the rest of § 5.2 need not be completed or reproduced.
53 Other separately classified nonpriority unsecured claims. Check one.

lv) None. if “None” is checked, the rest of § 5.3 need not be completed or reproduced.
Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

Official Form 113 Chapter 13 Plan Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor Barbara Ann Harris Case number

 

Iv] None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Vesting of Property of the Estate

71 Property of the estate will vest in the debtor(s) upon
Check the appliable box:
[] | plan confirmation.
[¥] _ entry of discharge.

[1 other:

iisecae) Nonstandard Plan Provisions

 

 

8.1 Check "None" or List Nonstandard Plan Provisions

Iv] None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.
Signature(s):
9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),

 

 

ifany, myst sign below. A

x CN tan \\ CDIDAW x
Barbara Ann Harris Signature of Debtor 2
Signature of Debtor |
Executed on 8 [is (5 Executed on

 

x OX Jez Zi tZy Date g / is / q
Christopher Schmidgall (
Signature of Attorney for Debtor(s)

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Barbara Ann Harris Case number

 

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $93,565.80
b. Modified secured claims (Part 3, Section 3.2 total) $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part ¢ total) $13,314.00
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $220.20
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
j. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $107,100.00
Official Form 113 Chapter 13 Plan Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
